Hon.. Sam W. Davis              Opinion No. V-1484
 District  i.tt,ornsy
 Civil courts Building           Re:   Several questions, relat;
 Houston 2, Texas                      ing to the duties of the
                                       district    clerk and the
                                       district    attorney under
                                       the uniforrii Reciprocal
                                       E;nforcerflent of Support
 Dear Sir:                             Act.
            Your request for ‘an opinion of this office  re-
 ,lates to the official  duties of the district clerk and
  district attorney under the Uniform Reci rocal Rnforoe-
  ment of Support Act (Arts. 2328b-1 to 23sab3, v.c.s.1.
               The questions   prese@ted   by you for   deter-a-
 tion   are:
               “1.  Did the Legislature  intend that the
        district   clerks of their courts should perform
        the same ,duties in these cases orlglnatlng
        out of the State without requiring     deposits or
        security   for costs?
             n2. Did ths Legislature,     by the UIB oi              “’
        the phrase ‘notify   the district  or county attor-         ~, :
        neyl intend that It be the mandatory duty of
        these officials   to prosecute or try these aci
        tSons when received from the Initiating     statee?U
            The Uniform Reciprocal  Enfbrcement of Su port
 Act was enacted into ,Iaw by House Bl12 ,192,Aots 5is  nd
 Leg., R.S. 1951 ch.     77 p. 643,,and is codified    as 4r-
 tic1es 2328b-1 to 232iIb-j, V.C.S.    Its purpose, ‘as qtated
 in Section I,, is to Improve and ‘extend by reolproati~ leg&.
 lslatlon  the enforcement of duties of support and%&. ,&eke
 uniform the law with respect thereto*                     .
            There Is no provision   & &e ‘Unifoim Act ielat-
b Ing to the payment of c’osts, nor Is ,there a~prpvls~on’ex-
  preosly authorizing  the district  clerk td’require  a de-
  posit or other security for aosts.
..   hon.. Sam IJo Davis,   page 2   (v&+@+)
         .

                 Article  3927, V.C.S.,Tprovides      that the dis-
     trict clerk shall receive certain fees for services
     performed ltin civil    cases ,I’ and various other statutes
     set out fees and expenses which are taxable as costs
     in civil   cases.   The general provisions     with respect
     to requiring    the plaintiff    In a civil  action to give
     security for costs are contained ti the following         rules
     of the Texas Bulds of, Civil Procedure:
                  “Rule 142.  Security for Cost .--The
          qlerk may require from the plaintiff      secur-
          ity for costs before issuing any process,
          but shall file the petition     and enter the
          same on the dooket.     No attorney or other
          officer    of the court shall be surety in
          any cause pending In the court, except un-
          der special leave of court.~~
                “Rule 143. Rule for Costs.--Theplain-
          tiff  may be ruled to give security    for costs
          at any time before final judgment, upon mo-
          tion of the defendant or any officer      of the
          court interested   In the costs, accruing in
          suoh suit* arid+ ST &ch,rnle;   be entered
          aga,inst the pLaintiff  and he fall to comply
          therewith on or before twenty (20) days af-.
          ter knowledge or notice that such rule has
          been entered, the suit shall be dismissed.”
                “Rtie 146, Deposit for Costs.--In      lieu
          of a bond for costs,     the pafty required to
          give ,the same may deposit with the clerk of
          court or the justice of the peace such ‘sum
          as ,the. court or justice   from time to time
          may designate ‘as sufficient     to pay the ac-
          crued costs. (I
                 Under‘Rule 145, the clerk may not require se-
     curity where the party furnishes      satisfactory  proof of
     his inability    to give security.    Also, certain classes
     o.f parties are specifically     exempted by statute from,
     giving security.     See Arts. 118d (Sec. 6), 279a, 2072,
     2072a, 788o-126a, v.c.s..     Even though a party is exempted
     from giving security,    costs are nevertheless    assessable
     and the exemption does not relieve      the party from the le-
     gal obli ation to pay costs.       Roby     Hawthorne, 84 S.W.
23. 1108 ifTeX. Olvr App. 1935, errorvdism.)E
  Hon. Sam W.   ,DaViS,   page 3    (V-1484)


              From the foregoing    we think It       may be stated
  as a’.general rule that the,pialntiff     in a      civil  action
  may be required to give security for costs           unless he Is
  expressly   exempted from this requirement,         and costs are
  assessable   in all civil  actions unless an        applicable
  s~tatute ,expressly provides otherwise.
                InAtt’y   Gen. Op. V-1409 (1952)      this office
   i&that       a proceeding under Article     2328b-3 is a civil
   action.     Proceedings In the district     courts of Texas
  when acting as the responding State are lnstltuted            by
   the filing    of a certified  copy of a petitlo:,      the party
   ipstituting    the proceeding is called the pl In ifg         and
   the .rrty    against whom it is instituted      is called &he
       e da& . This terminology      indicates   to us that the
 ‘E~islature      considered actions of this kind to be of the
   same general nature as other civil       actions.
               Since the Uniform Reciprocal   Enforcement of
  Support Act does not contain a provision       excepting these
  civil  actions from the general rules relating       to costs
  and security    therefor,  we agree with your conclusion      that
  the district     clerk may require the plaintiff    to give se-
  curity for costs in a suit filed under this act.

              In your second question you ask whether the
  Legislature   intended that it be the,duty of the district
  or county attorney to try these actions when Texas is the
  responding State.     Section 12 of House Bill 192, which
  comes under Part III entitled    “Civil tinforcement,” reads:
                “When a court of this State, acting as a
         responding state, ,recelves   from the court of
         an Initiating   state the aforesaid  copies, It
         shall (1) docket the cause, (2) notify the
         District   or County Attorney, ( ) set a time
         and place for a hearing, and ( 2 ) take such ac-
         tion as is necessary in accordance with the
         laws of this State to obtain jurlsdiotlon.l’
                    This office   held In Att’y Gen. Op. V-1409, SUDra,
      after reviewing the history of the statute,         th::lt the Leg-
       islature   intended to chnrge the district      or county attorney
      with the duty of representing        the obllgee in the Texas
::.. . court . You have suggested in the brief accompanying your
      request that such a construction        would render this PrOVi-
       slon of the statute unconstitutional,        for two reasons:     (1)
       Ii would be violative      of Sections 50, 51 and 52 of Article
       III    Constitution    of Texas, which prohibit   the granting of
       public mdney to an individual;       (2) this subject matter is
YOn.     Sam ‘& .)avis,    page 4   (V-1484)


not embraced In the title   of the act  and the provision
is therefore   void under Section 35 oh Article III of
the Constitution.
            With reference      to th, first     constitution,il      ob-
jection,   th3 argument is apranced thar the Constltl,rtion
prohibits   public officials      -:50 Teceive their ~a)- r’r,:*:-
the State or any ;olitil.:al      sn~~‘.ivi;io~ the:sof,      *:;k:.enact-
ing in their official      cspacities,     fro:1 ,,lving :~-‘r ;TY.~
aid to an inr!ividual.       But these constitutional         i:~o~*i-
sions Go not ::ro!litit    the ex;;eUiture       of public money for
a public 2uiipose within tile Statels ,:overnmental :io-::ers,
even though a class of in:LiviLvAs           n;ly i:erive sqme hene-
fit therefrom.     JP2usi.n:: .kuthority of Cit.v oi
Big* n t -                      8 143 S.W.2d ‘/9 (1940)
v. i&i’r”    1$;~‘~.‘:~?~~$2     [Tex. Civ. Agp. 1938
&         nls ob jectlon    ?,:as ai:lswered in C,;,inion’V-1409,
wherein it ;‘ds stated:
               “Since the enforcement of the dut,; of
         support is a matter of public AS well as
         private concern, and since the officers       of
         this State will be porformin,g services      only
         In Instances in which reciprocal     services
         will be accorded to this State, -,!e are un-
         able to say th:lt the expenditure of public
         funds in coq)ensating   these offkers     and
         their assistants   for the services would not
         be for a public purpose.”
              Section     35 of Article   III,   Constitution    of Texas,
reads:
               “No bill,   (except general ai>propriation
        bills,   clhich may embrace the various subjects
        and accounts,    for and on account of which
        moneys are appropriated)      shall contain more
        than one subject , ,rhich shall be expressed
        In its title.     ijut if any subject shall be
        embraced In 371.act which’ shall not be ex-
        pressed in the tltie,      such act shall be void
       ‘only as to so much thereof,      as shall not be
        so expressed.”
            In considering    whether the title    of a legislative
act gives sufficient     notice of its conten-ts to comply with
this constitutional     provision,   several well-established
rules must be kept in mind. In the first          place, the provi-
sion should be construed illiberally,       rather than to embar-
rass legislation    by a construction    whose strictness     fs
Hon. Sam W. Davis,       page 5    (V-1484)


unnecessary      to the accomplishme:t     of the beneficial     pur-


                                  urpose of the provision   is
“to prevent embracing in an act having one ostensible
object,   provisions  having no relevancy to that object.”
Hamilton v. St. Louis. S.S. & T.      By. 115 Tex. 455, ;283
                                    -~-
       475 ( 26)     In the rS,nr?%idateA Underdriteu     case
&i’aourt    %d:’
                “It is we!.1 recognized that the purposes
         of this provision     are. to advise the Legisla-
         ture and the people of the nature of .each par-
         ticular   bill,  so as to prevent the Insertion
         of obnoxious clauses which. otherwise might be
         Ingrafted on it and become the law, and to
         obviate legislation     through the combination,,
         upon a composite bill,      oi’ the votes of the pro-
         poneirts of different     measures included in It,
         some of which would not pass upon their merits
         if separately   considered.*’
              Another rule,: equaiiy well eetabli’shed,   is that
the title     need not recite all the details     of the act.
                                   6, 102 S .w .2d 202 (1937).
                                    case stated the reason for
                                    guage :
                 nBut it would be useless and impractioa-
         ble’for    the title   to express all of the provl-
         sions @f a partlculer       act and the details    of
         eadi provisitin,.     PO*, in such a~:‘casei, this in-
         troduotory     batter would amount. to ,k mere repe-
         tition    of the legislation    itself, atid would
         answer no purpose of abbreviated notice.           . . .A
                        264 S’.k. a612 (Tex. Clv. App. 1924) the
                      is s&&ion of the Constitution       ‘lmer:ly
‘requires  the subject of the proposed act to be expreasea
 in the title    or caption;   the details   and machinery for ef-
 fectually   aiding the object of the bill need not be ex-
 pressed. I’ It has also been held that the caption is not
 deficient   because it does not contain a separate statement
 of purpose for each subdivision       within the body of the act.
             V.   VQn, 207 23.W.368 (Tex. CiV, App. 1918).
               The Constitution provides for the offices   of dis-
trict,    attorney and county attorney In Article   V, entltl.ed
                                                                        .
                                                     ..
Eon. San Y. Davis,         page 6   (V-1484)


“Judicial    Department .*I These officials    are officers   of
the corilt, and the authority to establish       courts and to
prescribe    the jurisdiction    thereof,  which is conferred
on the Legislature      by Section 1 of Article 0 of the Con-
stitution,    includes the authority to establish      a dis-
trict   attornershlp    as an adjunct to the organization     and
functionin     of a
as22      ii!!?&2
&%.%;,        @?    A
             In VIBW of the close relationship     between the
functions    performed by these officers     and the functioning
of the courts themselves, we are of the opinion that the
portion of the caption of House Bill 192 which reads,
“prescribing     the duties of the court when this is respond-
ing state,” is sufficient      to embrace the duties imposed
upon the district     and county attorneys.     Further, we think
the language, “providing     the manner in which the duties
of support are enforceable      I1 also gives suffioient   notice
of this provision     in the statute.    As noted above, the
madhinery for effectually     aiding the, object of the bill
need not be fully detailed      in the caption.
           Your brief also raises a question as to whether
this provision   in House Bill 192 is in conflict   with Rule
308-A, Texas Rules of Civil Procedure, as amended effec-
Uve Karch 1, 1952, and, if so, whether the statute is
thereby rendered intiffective.     By the amendment, which w.~
adopted subsequent to the enactment of House Bill 192,
Rule 308;~ authorizes    the court to appoint a member of the
bar of his court to represent the cLaimant in a contempt
proceeding for enforcement of a support order.      The sug-
gested oonflict    would arise from this variance in obtain-
ing representation    for the obligee,
            House Bill 192 makes provision   for the enforo,e-
ment of support orders of the courts of o e State through
the aourts of a different    State. Rule 308 -A, on the other
hena, prescribes   a procedure for enforcement by a court of
this State, throt!gh contempt prooeedings,    of its own orders
for periodical    ayments for child support*    The rule, ei-
ther as origina Bly adopted or as amende,d, did not Introduce
a new’remedy; it merely simplified    the proaadure for en-
forcing a remedy which already existed.
             In wcia        v.            239 SrW.2d 169 (Tsxd c&v.
App. 1951,    error’ref.     n.          1 s.W.2d 297), the Court
       Hon. Sam W. Davis,    page 7    (v-1484)


       of Civil Appeals.intimated   that the procedure set out in
       Rule 308-A, as well as the remedy, was available     to a
       claimant under a foreign judgment.     In reviewing the opin-
       ion of the Court of Civil Appeals, the Supreme Court held
       that the remedy of contempt was available     under rules ,of
       comity and Public policyo    It did not hold that Rule 308-
       A provided the exclusive   procedure for enforcing the for-
       eign judgment through contempt proceedings,     nor did it
       hold that the procedure under Rule 308-A’was applicable
       at all to a claimant under a foreign judgment.
                  Even if It were defixiitely    settled  that the pro-
        cedure under Rule 308-A could be employed by an oblige8
      ’ under a support order from another State, we would be ln-
        clined to the view that the procedure prescribed       in House
        Bill 192 is complementary to rather than in conflict        with
       Rule 308-A.   In the present state of the law, it Is our
        opinion that these enactments operate in different       spheres:
        the rule in the sphere of domestic judgments and the stat-
        ute in the sphere of foreign   judgments.     We therefore    hold
        that they are not in conflict.     In view of this holding,
        it becomes unnecessary to consider what effect       a confl,ict
       would have on the statute ..,,


                   The district    clerk is authorized to re-
             quire security     for costs in suits filed under
             the Uniform Realprocal Bnforcement of Support
             Act wherein Texas is the responding State.
             Arts. 2328b4 to 2328b-3, V.C.S.
                  The district  attorney or county attorney
             is required to represent the obligee, in a
             support proceeding filed in a district   court
             of Texas under Art* 2328b-3 wherein Texas is
             the responding State.
       APPROVRD:                                     Yours very   truly,

       J, C. Davis, Jr0                                PRICE DARIRL
       County Affairs Division                       Attorney General
       E. Jacobson
       Reviewing Assistant
     ’ Charles D. Mathews
       First Assist&t
                                                             Assistants
       BW:MKWawb




_-